Citation Nr: 1121448	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-27 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for coronary artery disease, status post bypass graft, including as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955, including honorable service during the Korean conflict.  He is the recipient of the Korea Service Medal.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a February 2007 rating decision, the RO denied the Veteran's claim for service connection of tinnitus.  In a June 2007 rating decision, the RO denied the Veteran's claims for service connection of diabetes mellitus and coronary artery disease, status post bypass graft.

The Veteran was provided a travel Board hearing in January 2009.  A transcript of the testimony offered at this hearing has been associated with the record.

In a decision dated in February 2009, the Board affirmed the RO's denial of the benefits sought on appeal.  The decision was appealed to the United States Court of Appeals for Veterans Claims (Court), and the Court issued a November 2010 Order in which it partially set aside the February 2009 Board decision and remanded the case to the Board for adjudication consistent with the November 2010 decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that most of the Veteran's service treatment records were destroyed in the July 1973 fire at the NPRC.  VA has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In February 2007, the Veteran was provided a VA audiologic examination.  The examiner noted that the Veteran did not have "true tinnitus" and that service did not cause tinnitus because the Veteran did not report it.  However, the examiner did not explain what is meant by "true tinnitus" and did not address the inconsistency in the report suggesting that the Veteran actually does have tinnitus but that it was not caused by service because the Veteran failed to report it in service.  Thus, the VA examination and report is inadequate, given the failure by the examiner to explain what is meant by "true tinnitus," as well as the inconsistency in the report suggesting that the Veteran actually does have tinnitus but that it was not caused by service because the Veteran failed to report it in service.  The Board finds that additional supplemental opinion or, if required, VA examination with regard to the tinnitus issue, is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran has claimed entitlement to service connection for diabetes mellitus and coronary artery disease, status post bypass graft, including as secondary to diabetes mellitus.  The Veteran claims that diabetes mellitus and heart disease are related to service, including by hemorrhagic fever in service.  The Board notes that a service Report of Medical Examination dated in February 1955 for separation purposes reflects that the Veteran had fever of unknown origin three times in service.  In a March 2011 letter, Dr. P.S. stated that the Veteran was diagnosed on multiple occasions in service with hemorrhagic fever.  Dr. P.S. opined that the Veteran's diabetes mellitus is most likely related to an exposure to the "Hunta virus."  Dr. P.S. also stated that coronary artery disease is a complication secondary to exposure.  
In light of the evidence of record, including the letter from Dr. P.S. and the Veteran's statements, and VA's heightened duty to assist considering the Veteran's missing service treatment records, the Board believes that a VA examination and opinion (based on a review of the claims file) with regard to the instant claims of entitlement to service connection is warranted in order to comply with 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran's claims file should be referred to the examiner who performed the February 2007 VA audiological examination for further review and comment.  (If that examiner is unavailable, the Veteran's claims file should be referred to another appropriate examiner for review and comment.)  If otherwise deemed necessary, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current tinnitus disability.  

After reviewing the claims file (and examining the Veteran, if deemed necessary), the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current tinnitus is related to service.  It is imperative that the claims file be made available to the examiner for review.  The examiner should reconcile the statements of the February 2007 VA examination with regard to the findings that the Veteran did not have "true tinnitus" and that service did not cause tinnitus because the Veteran did not report it.  


A clear rationale should be provided for all opinions rendered.  

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current diabetes mellitus and heart disease.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should discuss the letter from Dr. P.S.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current diabetes mellitus or heart disease is related to service.  If diabetes is found to be causally related to service, the examiner should provide a further opinion as to whether any heart disease found is caused or aggravated by diabetes.  A clear rationale should be provided for all opinions rendered.  

3.  After completion of the foregoing, readjudicate the claims of service connection for tinnitus, diabetes mellitus, and coronary artery disease, including as secondary to diabetes mellitus.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case, which should include all appropriate laws and regulations, to include secondary service connection, as appropriate.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



